DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sliding contact of the electrical component, as recited in claim 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 19 are objected to because of the following informalities:
Claim 3 recites “a closed position” in line 3 and again in line 4 and “an open position” in line 3 and again in lines 3-4. Closed and open positions are previously introduced in claim 1, so the articles “a” and “an” in each of these recitations should be replaced with --the--.
Claim 19 recites “wherein the receiver extending in parallel with the direction of movement is formed” in lines 8-9, which is grammatically inconsistent. A recommended correction is to instead recite --wherein the receiver extends in parallel with the direction of movement and is formed--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 each introduce “a drive motor” in lines 3 and 5, respectively, and later recite “a drive motor” again in lines 9-10 and 11-12, respectively. It is unclear if a second drive motor is being introduced with the second recitation, or if the drive motor previously introduced is being referenced. If a second drive motor is being introduced, then the recitation “the drive motor” in claims 3 and 17 is unclear as to which drive motor is being referenced.
Claims 1 and 19 recite “formed in the at least one element” in lines 7 and 9, respectively. There is insufficient antecedent basis for this limitation, as only a “cover element” is previously introduced, and each of the claims clearly distinguish between “the at least one element” and the “cover element”.
Claim 9 recites “a plurality of guide elements are provided that are each plugged onto a cover element at the end face”. It is unclear if a new cover element is being positively introduced, or if the cover element of claim 1 is being referenced. The recitation “the end face” also lacks sufficient antecedent basis, and is further unclear as to what the end face is required to be defined on (i.e. the end face of the cover element, the guide element, or a different element).
Claim 12 recites “the peripheral side”. There is insufficient antecedent basis for this limitation, and it is unclear if the peripheral side is required to be defined by the passage, the receiver as a whole, or a different element.
Claim 20 recites “wherein a connection cable extends in the receiver”. Claim 18 previously introduces “a connection cable”. It is understood that the connection cable is not positively recited in claim 18 and is positively recited in claim 20, but it is unclear if a different connection cable is being introduced in claim 20. A recommended correction is to instead recite “the connection cable” in claim 20, or to amend claim 18 to delete the recitation “for a connection cable”.
Dependent claims not specifically addressed above are nonetheless rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schonerwald (U.S. Patent Application Publication No. 2015/0300084) in view of Hennig (U.S. Patent No. 4,163,591).
Regarding claim 1, Schonerwald discloses a cover apparatus (1) for a machine, the cover apparatus comprising a cover (6) formed by at least one cover element (43); a drive motor (52) that is configured and adapted to move the cover from a closed position into an open position in a direction of movement (paragraphs 0036, 0040); and at least one electrical component (54, 55) that is arranged at the cover (it is noted that the limitation “arranged at the cover” only requires positioning of the electrical component near or adjacent to the cover, which is shown in at least Figure 1 of Schonerwald), wherein said electrical component indirectly or directly connects to a control device (53), to a drive motor (52) or to a power source. Schonerwald does not disclose a receiver formed in an element or the cover element in which a connection cable extends.
Nonetheless, Hennig discloses a cover apparatus comprising a receiver (receiver defined by cover members 60, 61, and 63, shown in at least Figure 8) extending in parallel with a direction of movement and formed in at least one element (60, 61) or in at least one cover element (44), in which a connection cable (58) extends [FIG. 8].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Schonerwald to include the receiver and connection cable positioned therein taught by Hennig, in order to provide protection for the electrical conductors and to provide electrical connections directly on the cover.
Regarding claim 2, Schonerwald discloses that at least one element (41) that is arranged in a lateral region of the at least one cover element [FIG. 4] is associated with the cover.
Regarding claim 3, Schonerwald discloses that the drive motor is configured and adapted to roll up the cover from a closed position into an open position and/or to roll it down from an open position into a closed position (paragraphs 0036, 0040) [FIGS. 1, 5].
Regarding claim 4, Schonerwald discloses that the element is a guide element (paragraph 0031) and at least one guide rail (23, 24) is provided that cooperates with the guide element to guide the at least one cover element in a predefined path (paragraph 0033).
Regarding claim 5, Schonerwald discloses that the at least one electrical component is formed as a sensor (paragraph 0035).
Regarding claim 7, Schonerwald discloses that the cover has a plurality of cover elements (43) pivotably connected to one another (paragraph 0028).
Regarding claim 8, Schonerwald discloses that the cover elements are manufactured from a material that comprises at least one aluminum, plastic, and steel (paragraph 0011).
Regarding claim 9, Schonerwald discloses that a plurality of guide elements (41) are provided that are each plugged onto a cover element at the end face (paragraph 0031).
Regarding claim 10, Schonerwald discloses the plurality of guide elements but does not disclose cutouts or a receiver.
Nonetheless, Hennig discloses a plurality of guide elements (chain elements 60, 61, 63) that each have a cutout [FIG. 8] so that the cutouts together form the receiver extending in parallel with a guide rail (57). As described with respect to claim 1 above, it would have been obvious to have modified the cover apparatus of Schonerwald to include the receiver taught by Hennig, in order to provide electrical power directly on the cover and to provide protection for electrical conductors used for said electrical power.
Regarding claim 11, Schonerwald discloses that the guide elements are releasably fastened to the cover elements (paragraph 0031).
Regarding claims 12 and 13, Schonerwald discloses the cover apparatus, but does not disclose a receiver.
Nonetheless, Hennig discloses a receiver formed as a passage closed at the peripheral side or as a passage opening, wherein the receiver is formed as a groove (the closed passage and groove configuration are both shown in Figure 8). As described with respect to claim 1 above, it would have been obvious to have modified the cover apparatus of Schonerwald to include the receiver taught by Hennig, in order to provide electrical power directly on the cover and to provide protection for electrical conductors used for said electrical power.
Regarding claim 15, Schonerwald, as modified by Hennig above, discloses the connection cable (Hennig: 58), but does not explicitly disclose a diameter of the cables.
Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the cables with a diameter of at least 4mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Manufacturing the cables with a diameter of at least 4mm provides the obvious benefits of increased wire gauge for higher amperage capacity and increased durability for the cable.
Regarding claim 16, Schonerwald discloses that a roller (8) is provided that is configured and adapted to roll up the cover onto the roller (paragraph 0025) [FIG. 1].
Regarding claim 18, Schonerwald discloses a cover (6) comprising a plurality of cover elements (43) connected indirectly or directly to one another [FIG. 1], wherein the cover elements are arranged pivotably with respect to one another about a pivot axis to be able to be rolled up (paragraph 0028); and wherein the cover elements include guide elements (41) attached to the cover elements. Schonerwald does not explicitly disclose that the cover is an apron way cover, or a receiver for a connection cable
Nonetheless, Hennig discloses an apron way cover (44; column 5, lines 65-66) with a plurality of cover elements (62), wherein the cover elements or guide elements (60, 61, 63) attached to the cover have a receiver (receiver space defined between guide elements 60, 61, and 63) for a connection cable (58), said receiver extending transversely to a respective pivot axis [FIG. 8].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Schonerwald to be used as an apron way cover and to include the receiver and connection cable positioned therein taught by Hennig, in order to provide protection for the electrical conductors and to provide electrical connections directly on the cover.
Regarding claims 19 and 20, Schonerwald discloses that the cover is for a cover apparatus (1), the cover apparatus comprising a cover (6) formed by at least one of said cover elements (43); a drive motor (52) that is configured and adapted to move the cover from a closed position into an open position in a direction of movement (paragraphs 0036, 0040); and at least one electrical component (54, 55) that is arranged at the cover (it is noted that the limitation “arranged at the cover” only requires positioning of the electrical component near or adjacent to the cover, which is shown in at least Figure 1 of Schonerwald), wherein said electrical component indirectly or directly connects to a control device (53), to a drive motor (52) or to a power source. Schonerwald does not disclose a receiver formed in an element or the cover element in which a connection cable extends.
Nonetheless, Hennig discloses an apron way cover comprising a receiver (receiver defined by cover members 60, 61, and 63, shown in at least Figure 8) extending in parallel with a direction of movement and formed in at least one element (60, 61) or in at least one cover element (44), in which a connection cable (58) extends [FIG. 8], wherein a connection cable extends in the receiver. As described with respect to claim 18 above, it would have been obvious to have modified the cover apparatus of Schonerwald to include the receiver taught by Hennig, in order to provide electrical power directly on the cover and to provide protection for electrical conductors used for said electrical power.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schonerwald (U.S. Patent Application Publication No. 2015/0300084) in view of Hennig (U.S. Patent No. 4,163,591), as applied to claim 1 above, and further in view of Bassett (U.S. Patent No. 2,135,131).
Regarding claim 6, Schonerwald, as modified above, discloses the sensor, but does not disclose that it is a collision recognition sensor.
Nonetheless, Bassett discloses a sensor (7, 8) that is a collision recognition sensor (column 1, line 33-column 2, line 6).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Schonerwald, as modified above, to include a collision recognition sensor, as taught by Bassett, in order to prevent damage to the assembly or injury to a user when operating the door with an obstacle present.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schonerwald (U.S. Patent Application Publication No. 2015/0300084) in view of Hennig (U.S. Patent No. 4,163,591), as applied to claim 1 above, and further in view of Greenhalgh (U.S. Patent No. 2,674,546).
Regarding claim 14, Schonerwald, as modified above, discloses the connection cable, but does not explicitly disclose a jacket composed of acrylonitrile butadiene rubber, polyurethane, or a fluoroelastomer.
Nonetheless, Greenhalgh discloses a connection cable comprising a jacket composed of acrylonitrile or butadiene (column 2, lines 11-14).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection cable of Schonerwald, as modified above, to include the jacket taught by Greenhalgh, in order to provide a flexible cord composition without reducing electrical conductivity.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schonerwald (U.S. Patent Application Publication No. 2015/0300084) in view of Hennig (U.S. Patent No. 4,163,591), as applied to claim 1 above, and further in view Miller (U.S. Patent No. 6,054,921).
Regarding claim 17, Schonerwald, as modified above, discloses that the electrical component is connected to one of the control device, the drive motor, and the power source, but does not disclose that it is connected via sliding contact.
Nonetheless, Miller discloses an electrical component (50) coupled via sliding contact (column 3, lines 35-45).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical component of Schonerwald, as modified above, to be connected via a sliding contact, as taught by Miller, in order to provide continuous detection of the electrical component throughout a height of the cover assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634